DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Elwyn Price (WO 2011/103641 A1) (hereinafter Price) and further in view of Edwards (US Pat. No.: 2012/0113199 A1).
Price discloses a system for printing an indicia on a composite structure, the system comprising: 
A partially cured décor paper (111) (corresponding to coating film) having a first film surface and a second film surface opposite the first film surface, wherein the décor paper is configured to be positioned on the composite structure such that the second film surface faces and is positioned against a surface of the composite structure, wherein the coating film is in a partially cured state, and wherein the coating film is configured to be positioned on the composite when the composite structure is in a partially cured state (Example 4);
a printer (24) configured to print the indicia on the first film surface of the décor paper (111) while the coating film is in partially cured state (Example 4). 
Price is silent about a securement configured to secure the coating the film during printing, wherein the coating film and the composite structure are configured to be co-cured after the indicia is printed on the first film surface of the coating film and the coating film is positioned on the composite structure. 
Edward also discloses a system for printing an indicia on substrate. The system comprising printer heads (22) and rollers (12) which supports the substrate its being printed (Fig. 1). The benefit of doing so would have been to provide support for the substrate as ink is being applied. 

Regarding claim 2, Price discloses a hot press (corresponding to curing device) which cures the composite structure.  
Regarding claim 3, Price discloses the hot presses usually have textured press tool or textured composite (corresponding to molding tool) to provide the desired surface structure on the finished laminate (Page 3, Ln 1-4). 
Regarding claim 4, Price discloses the hot press with textured press tool is naturally capable of at least partially containing the laminate within the textured press when the indicia is printed on the first film surface of the coating film and when the coating film is positioned on the composite structure (Page 3, Ln 14; Example 4).
Regarding claim 5, Edwards discloses a flat platen (32) which keeps the substrate film in a substantially flat configuration while the indicia is printed on the first film surface (Fig. 2).  
Regarding claim 6, Edward discloses various rollers (62a and 62b) (corresponding to support structure) the media (40) (corresponding to coating flim) is operably coupled to the rollers (62a and 62b), and wherein the roller is positioned with respect to the printer and the media (40) such that the media (40) is configured to be selectively moved with respect to the printer (30), via the support structure, while the printer prints the indicia on the first film surface of the media (40) (Fig. 2; ¶0035-¶0055). 
corresponding to securement) is configured to substantially prevent movement of the substrate (corresponding to coating film) with respect to the support structure while the indicia is printed on the first film surface (Fig. 3; ¶0037). 
Regarding claim 12, Edward discloses controllers which can regulate amount of ink droplets (172) can be used by the inkjet printing head (¶0046; ¶0064). 
Regarding claim 13, Edward discloses controllers to regulate amount of ink droplets are applied and amount of heat applied during process (¶0046; ¶0064). It would have been obvious to regulate the amount of heat applied based on the volume of ink is applied on the film. The benefit of doing so would have been to assure the ink does not over dry or the ink color is not distorted due increase amount of heat applied during curing process. 
Regarding claims 14-16, Price discloses the décor paper (111) comprises melamine formaldehyde (MF) (corresponding to epoxy), wherein the décor paper (111) is an adhesive film and the décor paper can be molded (Example 4).
Regarding claim 17, Price discloses the décor paper (111) is configured such that a contact angle between the first film surface and an ink deposited onto the first film surface when the indicia is printed on the first film surface is 90º (Fig. 6). 

Claims 8-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Elwyn Price (WO 2011/103641 A1) (hereinafter Price) and further in view of Meure et al. (US Pub. No.: 2016/0083871 A1) (hereinafter Meure).
Regarding claim 19, Price discloses a system for printing an indicia on a composite structure, the system comprising: 
corresponding to coating film) having a first film surface and a second film surface opposite the first film surface, wherein the décor paper is configured to be positioned on the composite structure such that the second film surface faces and is positioned against a surface of the composite structure, wherein the coating film is in a partially cured state, and wherein the coating film is configured to be positioned on the composite when the composite structure is in a partially cured state (Example 4);
a printer (24) configured to print the indicia on the first film surface of the décor paper (111) while the coating film is in partially cured state (Example 4). 
discloses a hot press (corresponding to curing device) which cures the composite structure.  
Price is silent about a support structure and a securement configured to secure the coating the film during printing, 
Meure also discloses a system for printing an indicia on a composite structure. The system comprising a robotic device (272) for printing pattern onto composite laminate (104) (corresponding to coating film), and wherein the robotic device is positioned with respect to the printer and laminate such that the printer (260) is configured to be selectively moved with respect to the laminate via the robotic device, while the printer prints the indicia on the first film surface of the laminate. Meure naturally discloses a securement such as work table or clamps to securely hold the laminate as it’s being printed. The benefit of doing so would have been to produce esthetically pleasing image. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the support structure and securement as taught by 
Regarding claim 20, Price discloses the hot presses usually have textured press tool or textured composite (corresponding to molding tool) to provide the desired surface structure on the finished laminate (Page 3, Ln 1-4).
Regarding claims 8 and 18, the limitations of claim 1 are taught by Price. Price is silent about a support structure as recited in claim 8. 
Meure also discloses a system for printing an indicia on a composite structure. The system comprising a robotic device (272) for printing pattern onto composite laminate (104) (corresponding to coating film), and wherein the robotic device is positioned with respect to the printer and laminate such that the printer (260) is configured to be selectively moved with respect to the laminate via the robotic device, while the printer prints the indicia on the first film surface of the laminate. The printer can be three-dimensional ink jet printer (¶0051). The benefit of doing so would have been to allow the printer to produce various image with articulated arm. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to utilize robotic device as taught by Meure within the apparatus as taught by Price. The benefit of doing so would have been to produce esthetically please image. 
Regarding claims 9 and 10, the limitations of claim 1 are taught by Price. Prince is silent about the composite structure comprises a three-dimensional curved surface, and wherein the coating film is configured to be positioned on the three-dimensional curved surface after the indicia is printed on the first film surface of the coating film. 

Regarding claim 11, Price discloses the décor paper is b-stage (Example 4).

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746